Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 10-18 and 27-85 are cancelled.
Claims 1-9 and 19-26 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-9 and 19-26).  Accordingly, claims 1-9 and 19-26 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A method for treating a patient based on neuro-behavioral mapping, the method comprising:
-receiving, from a user interface of a computing device, behavioral data of a patient corresponding to mental health or cognitive status of the patient;
-predicting, by at least one processor of the computing device, a neural feature map for the patient representative of neural data based on the behavioral data;
-determining, by the at least one processor, a therapeutic associated with the neural feature map; and
-treating the patient with the therapeutic associated with the neural feature map.
	Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because receiving patient’s behavior data to predict a neural map and then using the map to determine treatment can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
Representative independent claim 19 includes limitations that recite at least one abstract idea. Specifically, independent claim 19 recites:
A method for prognosticating a treatment for a patient based on neuro-behavioral mapping, the method comprising: 
-receiving, from a user interface of a computing device, behavioral data of a patient corresponding to mental health or cognitive status of the patient; 
-predicting, by at least one processor of the computing device, a neural feature map for the patient representative of neural data based on the behavioral data; 
-determining, by the at least one processor, at least one neural therapeutic target with a quantitative score indicating correspondence with the neural feature map above a predetermined threshold that the patient will likely respond to; and 
-prognosticating, by the at least one processor, a therapeutic associated with the at least one neural therapeutic target for a current treatment of the patient based on behaviors the patient is presenting.
Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because receiving patient’s behavior data to predict a neural map and then using the map to determine treatment can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
A method for treating a patient based on neuro-behavioral mapping, the method comprising:
-receiving, from a user interface of a computing device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec. para. 15), behavioral data of a patient corresponding to mental health or cognitive status of the patient;
-predicting, by at least one processor of the computing device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec. para. 161, general purpose computer), a neural feature map for the patient representative of neural data based on the behavioral data;
-determining, by the at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec. para. 161, general purpose computer), a therapeutic associated with the neural feature map; and
-treating the patient with the therapeutic associated with the neural feature map (extra-solution activity, see MPEP 2106.05(g)).
Claim 19:
A method for prognosticating a treatment for a patient based on neuro-behavioral mapping, the method comprising: 
-receiving, from a user interface of a computing device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec. para. 15), behavioral data of a patient corresponding to mental health or cognitive status of the patient; 
-predicting, by at least one processor of the computing device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec. para. 161, general purpose computer), a neural feature map for the patient representative of neural data based on the behavioral data; 
-determining, by the at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec. para. 161, general purpose computer), at least one neural therapeutic target with a quantitative score indicating correspondence with the neural feature map above a predetermined threshold that the patient will likely respond to; and 
-prognosticating, by the at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec. para. 161, general purpose computer), a therapeutic associated with the at least one neural therapeutic target for a current treatment of the patient based on behaviors the patient is presenting.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2, 20: The claim specifies predicting the neural feature map using computing device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 3, 21: The claim specifies neural feature map assigning numerical value to brain locations, which is a mental process.
Claim 4, 22: The claim specifies the neural feature map comprising cerebral cortices as 2-d surfaces, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 5: The claim specifies determining the therapeutic using a processor, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 6, 23: The claim specifies neural therapeutic feature map comprising a pharmacological map associated with receptors, which is a mental process.
Claim 7, 24: The claim specifies determining the neural feature map by relationships using a processor, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 8, 25: The claim specifies deriving neural feature maps from pre-existing mapping, which is a mental process.
Claim 9, 26: The claim specifies displaying a graphical representation of health profiles, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1 and 19 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving behavioral data e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); predicting a neural feature map, determining a therapeutic, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5, 7-9, 20, and 24-26, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 9, 26 (displaying graphical representation), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 20 (determining and predicting), 5 (determining and predicting), 7, 24 (determining relationships), 8, 25 (deriving neural feature maps from pre-existing mapping) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-9 and 19-26 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 19-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al. (U.S. Publication No. 2019/0142338).
As per claim 1, Fang teaches a method for treating a patient based on neuro-behavioral mapping, the method comprising:
-receiving, from a user interface of a computing device, behavioral data of a patient corresponding to mental health or cognitive status of the patient (Fang: para. 16; Utilizing patient’s neural status relating to a neurological event. Patient data obtained from EEG, MEG, etc.);
-predicting, by at least one processor of the computing device, a neural feature map for the patient representative of neural data based on the behavioral data (Fang: para. 18; para. 28; Generate a brain network map using the gathered information.);
-determining, by the at least one processor, a therapeutic associated with the neural feature map (Fang: para. 31; para. 36; Predict the efficacy of a treatment based on comparison of the model for the treatment using patient data and brain network map.); and
-treating the patient with the therapeutic associated with the neural feature map (Fang: para. 39; Treatment device administering treatment recommended.).
As per claim 2, the method of claim 1 is as described.  Fang further teaches wherein the predicting the neural feature map further comprises:
-determining, by at least one processor of the computing device, a latent behavioral feature score for the patient representative of imaging data based on the behavioral data (Fang: para. 34; Extract features from image data and brain maps.);
-predicting, by at least one processor of the computing device, a latent neural feature score for the patient representative of neural data based on the latent behavioral feature score (Fang: para. 35-36; Using a statistical model to predict and recommend parameters using a similar patient population.); and
-determining, by at least one processor of the computing device, the neural feature map for the patient representative of neural data based on the predicted latent neural feature score, wherein the neural feature map comprises a predicted latent neural feature map (Fang: para. 41; The brain network map is implemented by therapeutic brain network map, which is compared to the patient data.).
As per claim 3, the method of claim 1 is as described.  Fang further teaches wherein the neural feature map comprises an assignment of one or more numerical values to brain locations or regions from a given assessment or analysis, from neural data of a particular modality (Fang: para. 20-21; Averaged values of the spike sources are identified and creating an ICA map.).
As per claim 4, the method of claim 1 is as described.  Fang further teaches wherein the neural feature map comprises a representation of the cerebral and/or cerebellar cortices as two-dimensional surfaces and subcortical neural data as appropriate volumetric structures (Fang: para. 16-17; Neural data of a patient is provided with 2-d or 3-d image.).
As per claim 5, the method of claim 1 is as described.  Fang further teaches wherein determining the therapeutic associated with the neural feature map further comprises:
-determining, by the at least one processor, a quantitative correspondence of similarity of the neural feature map with a neural therapeutic feature map (Fang: para. 41; The brain network map is implemented by therapeutic brain network map, which is compared to the patient data.);
-identifying, by the at least one processor, at least one neural therapeutic target with a quantitative score indicating correspondence with the neural feature map above a predetermined threshold that the patient will likely respond to (Fang: para. 27-33; Different therapies applied to generate the therapeutic network neural map and based on the overlap percentage of success, determine the effectiveness of that therapy.); and
-determining, by the at least one processor, the therapeutic associated with the at least one neural therapeutic target for treatment of the patient (Fang: para. 27-33; Different therapies applied to generate the therapeutic network neural map and based on the overlap percentage of success, determine the effectiveness of that therapy.).
As per claim 6, the method of claim 5 is as described.  Fang further teaches wherein the neural therapeutic feature map comprises a pharmacological map associated with one or more receptor targets or a gene expression map associated with one or more gene expression targets (Fang: para. 36; Therapeutic network maps include brain network maps relevant to use of the treatment.).
As per claim 7, the method of claim 1 is as described.  Fang further teaches wherein determining the neural feature map for the patient further comprises: determining, by the at least one processor, at least one relationship between the behavioral data and a set of neural feature maps, wherein the determined neural feature map is associated with a neuro-behavioral profile which has the highest degree of similarity with the behavioral data (Fang: para. 48; The brain map shows an overlap between the activated neural map areas and the seizures.).
As per claim 8, the method of claim 7 is as described.  Fang further teaches further comprising: deriving the set of neural feature maps from a pre-existing mapping of behavioral features and neural features for a plurality of individuals (Fang: para. 28; Deriving neural maps using multiple subjects scanned previously.).
As per claim 9, the method of claim 1 is as described.  Fang further teaches further comprising: displaying, on the user interface of the computing device, a numerical and graphical representation of mental health profiles from one or more behavioral measures, wherein the one or more behavioral measures comprise measures used in a pre-existing mapping of behavioral features and neural features (Fang: para. 25; figure 5; Pathways of brain regions related to seizures are analyzed and pathways are created and displayed.). 
Claims 19-26 recite substantially similar limitations as those already addressed in claims 1-9, and, as such, are rejected for similar reasons as given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nenadovic et al. – U.S. Publication No. 2022/0160287 – Teaches a brain monitoring to generate a visual representation of the brain value index, a connectivity map, and treatment guidance.
Howard – U.S. Publication No. 2017/0258389 – Teaches a system for detecting neurological disorders by monitoring brain activity.
Silbersweig et al. – U.S. Publication No. 2016/0019693 – Teaches a system for comparing clinical data and functional imaging data to predict treatment response.
Breiter et al. – U.S. Publication No. 2007/0112585 – Teaches a method for evaluating neural circuits in the brain for diagnosis and gene identification.
Bielczyk, Natalia Z et al. “Circuit to construct mapping: a mathematical tool for assisting the diagnosis and treatment in major depressive disorder.” Frontiers in psychiatry vol. 6 29. 26 Feb. 2015 – Teaches a system that extracts diagnostic categories from behavioral data and using the categories with use of neuroimaging data to provide clinical diagnosis.
Medaglia, John D., and Danielle S. Bassett. "Network analyses and nervous system disorders." arXiv preprint arXiv:1701.01101 (2017) – Teaches constructing and analyzing functional brain networks from neuroimaging data to predict clinical syndromes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626